EXHIBIT 35.1 Commercial Mortgage Servicing D1086-120, 12th Floor 550 South Tryon Street Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of October1, 2011, by and among GS Mortgage Securities Corporation II, as Depositor, Wells Fargo Bank, National Association, as Master Servicer, Torchlight Loan Services, LLC, as Special Servicer, Deutsche Bank Trust Company Americas, as Trustee, and Citibank, N.A., as Certificate Administrator, with respect to Commercial Mortgage Pass-Through Certificates Series 2011-GC5 (the “Agreement”). Capitalized terms used herein not otherwise defined shall have the meanings assigned in the Agreement. Pursuant to Section10.08 of this Agreement, I, Daniel Bober, Executive Vice President of Commercial Mortgage Services do hereby certify that: 1.
